                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 WILLIAM HARRIS, JR.,                                      CIVIL ACTION
               Plaintiff,

               v.

 DONTE JULIA, et al.,                                      NO. 18-4502
                   Defendants.

                                          ORDER

       AND NOW, this 22nd day of June, 2021, in light of Plaintiff William Harris, Jr.’s failure

to comply with this Court’s Order to File a Response to the Defendants’ Motion to Dismiss (ECF

51), IT IS HEREBY ORDERED THAT that this case is DISMISSED WITH PREJUDICE

pursuant to Federal Rule of Civil Procedure 41(b). The clerk shall TERMINATE this case and

mark it as CLOSED.

                                                   BY THE COURT:


                                                   /s/Wendy Beetlestone, J.

                                                   _______________________________
                                                   WENDY BEETLESTONE, J.
